Case 2:19-cv-08076-CAS-KK Document 26 Filed 04/17/20 Page 1 of 1 Page ID #:437




  1
                                          JS-6
  2
  3
  4
  5
  6
                              UNITED STATES DISTRICT COURT
  7
                         CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10    RUBEN MATTHEW GONZALES,                     Case No. CV 19-8076-CAS (KK)
 11                              Petitioner,
 12                       v.                       JUDGMENT
 13    RALPH DIAZ,
 14                              Respondent.
 15
 16
 17         Pursuant to the Order Accepting Findings and Recommendation of United
 18   States Magistrate Judge, IT IS HEREBY ADJUDGED that this action is
 19   DISMISSED without prejudice.
 20
 21   Dated: April 17, 2020
                                               HONORABLE CHRISTINA A. SNYDER
 22                                            United States District Judge
 23
 24
 25
 26
 27
 28
